                                                                                FILED
                                                                                 OCT 2 6 2018
                  IN THE UNITED STATES DISTRICT COURT
                                                                              Clerk, U.S District Court
                      FOR THE DISTRICT OF MONTANA                               District Of Montana
                                                                                      Missoula
                           MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                        CR 18-04-M-DLC
                       Plaintiff,

        vs.                                                 ORDER

  CHRISTOPHER LOUIS BENDING,

                       Defendant.

      Before the Court is Defendant Christopher Louis Bending's Unopposed

Motion to Correct Clerical Error.    (Doc. 78.)

      IT IS ORDERED that the Motion (Doc. 78) is GRANTED.                 A corrected

judgment for CHRISTOPHER LOUIS BENDING shall be prepared, pursuant to

Fed. R. Crim. P. 36, to correct the title of Count 3 of the conviction.

      DATED this    ~day of October, 2018.


                                               Dana L. Christensen, Chie Judge
                                               United States District Court
